Hill, J.
On conflicting evidence tlie court below did not abusé his discretion in awarding twenty-five dollars per month to tlie plaintiff as temporary alimony, and fifty dollars as attorney’s fees, five dollars of which is to be paid over each month to the attorney for the plaintiff, as a credit on the attorney’s fees, until the sum of fifty dollars is fully paid.
Divorce, 19 C. J. p. 206, n. 69; p. 207, n. 72; p. 224, n. 83; p. 228, n. 39; p. 240, n. 23.

Judgment affirmed.


All the Justices concur.